Title: General Orders, 6 December 1781
From: Washington, George
To: 


                        
                            Head Quarters Philadelphia Thursday December 6th 1781
                            Parole
                            Countersigns
                        
                        A General Court Martial will Assemble at ten o clock tomorrow morning at the city Tavern for the Trial of
                            Major General Howe upon the following Charges exhibited against him by the Delegates of the State of Georgia in Congress
                            by order of the General Assembly of the said state.
                        Major General the Baron de Steuben will Preside.
                        General Knox Colonels Stewart Lamb Moylan and Humpton and 
                        Majors Bauman Clarkson Burnet Moore McPherson Galvan and Murnan to attend as Members, and
                        Captain Walker as Judge Advocate.
                        1st For sacrificing by his Conduct the Capital of the State of Georgia and the Troops of that State on the
                            29th day of December 1778 which was the first Causes of the Distresses and Consequences which ensued.
                        2dly For crossing  the Savanna river the "Day succeeding the 29th of december 1778 with the Troops that
                            escaped from Savanna and ordering those at Sun bury and Augusta to do the same leaving the State at the mercy of the enemy
                            without any Continental troops instead of retreating to the back Country and gathering the inhabitants. Whereby the good
                            people of the State were further discouraged and the Country thus abandoned became an easy Prey to the British troops they
                            marching up and taking Post at Augusta and sending Detachments to every Part of the State."
                    